Citation Nr: 1722360	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  97-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from November 1965 through November 1968.  The Veteran died in December 1996.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals ("Board") on appeal from rating decisions of the Department of Veterans Affairs ("VA") Regional Office (RO) in Denver, Colorado.  These rating decisions, dated in May 1997 and January 1999 denied the Appellant entitlement to dependency and indemnity compensation on several bases.  

The Appellant appeared and provided testimony at a November 2002 hearing, before a Veterans Law Judge who is no longer employed at the Board.  In a letter dated December 2005, the Appellant declined the opportunity to provide testimony before another Veterans Law Judge.  Subsequently, in November 2011, the Veteran was again provided the opportunity to testify at another Board Hearing.  However, no response has been received to date indicating the Appellant's desire for any additional hearings.  Thus, it is assumed by the Board that the Appellant does not desire any additional hearing. 

This case has previously been before the Board.  Most recent, in a January 2016 Decision and Remand, the Board denied the Appellant's claim for entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151.  The January 2016 Board decision further remanded the issue of entitlement to service connection for the Veteran's cause of death and directed the AOJ to complete additional development as to the Veteran's history of smoking.  In response to this January 2016 remand, the AOJ mailed the Appellant a letter dated February 22, 2016 requesting her to provide additional evidence in support of her claim.  Since that time, the Appellant has not provided such evidence.  This failure does not, however, prevent VA from complying with the Board's order.  Rather, the Board requested the AOJ to ask the Appellant to complete the appropriate form.  The AOJ complied with that order in a February 2016 letter to the Appellant, and the record contains no evidence to suggest that this letter did not reach the Appellant.  

The AOJ additionally obtained a new medical opinion, dated April 2016, which addressed the theory of Appellant's claim.  Therefore, the Board finds the AOJ has substantially complied with the Board's January 2016 remand directives and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in December 1996; the death certificate lists the immediate cause of death as sepsis with acute renal failure to due adult respiratory distress syndrome (ARDS), due to presumed pneumonia.

2.  At the time of his death, the Veteran was service-connected for anxiety neurosis, rated 100 percent, effective September 7, 1990.  

3.  The preponderance of the evidence of record is against a finding that the Veteran's death was caused by a disability incurred in, or aggravated by, active service, or is etiologically related to any incident or disease incurred in, or aggravated by, active service. 

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In letters issued in October 2009 and February 2016, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board.  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including those created at the time of the Veteran's death.  Pursuant to the Board's March 2009 remand, additional private treatment records from Arkansas Valley Regional Medical were obtained.  VA also requested records from Southeast Mental Health Services, which, in a November 2009 letter, responded that it had no record of providing service to the Veteran.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Board finds VA has further satisfied its duty to assist by obtaining three expert medical opinions addressing the theories of Appellant's claim.  More recent, and in response to the Board's January 2016 remand, the AOJ obtained a fourth expert medical opinion in April 2016.  The Board finds this April 2016 medical opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the circumstances of the Veteran's death in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds the medical opinions of record are adequate to decide the Appellant's claim and any further development is not necessary to adjudicate the claim decided herein. See also 38 C.F.R. § 3.328.  

Moreover, the neither the Appellant nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to Service Connection for Cause of Death

The Appellant seeks to establish service-connection for the cause of the Veteran's death.  Service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

First, as to entitlement to service connection, a claimant must show that a current disability results from a disease of injury incurred in or aggravated by a period of active duty service.  38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Second, VA regulations provide the death of a veteran will be considered due to a service-connected disability when the evidence establishes that such disability was either a principle or a contributory cause of death.  See 38 U.S.C.A. §§  1110, 1310;  38 C.F.R. §§ 3.310, 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The law also states that service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the Appellant's claim, the Veteran was service connected for a single disability at the time of his death: anxiety neurosis, rated at 100 percent, effective September 7, 1990.  See May 1997 Rating Decision.  The Veteran died in December 1996.  The death certificate listed his immediate cause of death as: sepsis, with acute renal failure, due to adult respiratory distress syndrome ("ARDS"), with an underlying cause of presumed pneumonia.  See Death Certificate, received by VA on January 1, 1997.  

As explained in the Board's prior decisions and remands, two independent medical experts have opined that the Veteran's longstanding history of smoking caused the ARDS, which ultimately caused his death.  See March 2004 and August 2015 Medical Opinions; see also January 2016 Board Decision.  Furthermore, as explained in the January 2016 Board Decision, the Appellant's claim was filed in December 1996, which was prior to the June 1998 change in law which bars claims for compensation based upon the use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Therefore, the Appellant's claim is based upon the law prior to the 1998 revision. In VAOPGCPREC 2-93, it was held that direct service connection for a tobacco-related disability could be established where the evidence demonstrates that an underlying disease or injury was caused by tobacco use during service.  Service connection for a tobacco-related disability may also be awarded on a secondary basis for tobacco use after separation from military service if it can be shown that nicotine dependence/addition arose during active military service and was subsequently the proximate cause of the disability or death of a veteran.  See VAOPGCPREC 19-97; see also 38 C.F.R. § 3.310.

The two principal questions that must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are: (1) whether the Veteran acquired a nicotine dependence during military service, and (2) whether nicotine dependence that arose during service may be considered the proximate cause of disability or death occurring after service.  See VAOPGCPREC 19-97 (May 13, 1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

With regard to the first determination, as to whether the Veteran was nicotine dependent, the Board notes this is a determination which must be made by a medical professional.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) at 243, the criteria for diagnosing substance dependence are generally to be applied in diagnosing nicotine dependence.  Furthermore, as was explained in the Board's prior January 2016 remand directive, a review of the medical evidence document's the Veteran's longstanding history of smoking.  However, further development was required to determine when the Veteran began smoking and when he developed a nicotine dependence disability.  Therefore, the AOJ mailed the Appellant a letter requesting such information on February 22, 2016.  To date, the Appellant has not responded to the AOJ's request for information regarding whether the Veteran began smoking prior to or during his active military service. 

The Board is thus left to use the information and statements presently contained within the Veteran's claims file.  A review of his medical records and lay statements, the Board finds no evidence which suggests the Veteran began smoking during his active military service or that he developed a nicotine dependence during military service.  A review of his separation examination does not show any findings suggestive of smoking, such as a chronic cough, chest congestions, or other respiratory symptoms, or any diagnosis of a nicotine dependence.  A chest x-ray taken at the time was wholly normal.  

The first reported instance of smoking came from the Veteran during a June 1979 VA examination.  At the time, the Veteran reported he smoked two to three packs of cigarettes per day, and he reported this as a current complaint.  During two prior VA examinations, the Veteran did not report any history of smoking or state that he was a current smoker.  The Veteran did, however, report symptoms of chest pains during an April 1976 VA examination.  A chest x-ray taken at the time was wholly normal.  

Subsequent medical records, dated after his separation from military service, show the Veteran continued to be a heavy smoker.  See VA treatment records (June 1979 & August 1989) (showing that the Veteran reported smoking 2-3 packs per day).  As such, the Board acknowledges that the Veteran was a heavy smoker in the years after his separation from military service.  The Board also concedes that this heavy smoking was a likely factor which contributed to his death.  See Medical Opinions Dated March 2004 and August 2015.  However, despite this agreement, the evidence does not show that the Veteran's smoking began during his active duty service or that he developed a nicotine dependency during service.  

The Board obtained an April 2016 medical opinion as to whether the Veteran had nicotine dependence, and if so, whether it was a proximate cause to his death.  Following a review of the March 2004 and August 2015 medical opinion, and a review of the Veteran's claims file, including all medical records, the medical expert, Dr. S, opined it would be pure speculation on the part of anyone to conclude that nicotine dependence and/or ongoing tobacco use contributed to the Veteran's death.  Specifically, Dr. S opined there are no medical records or lay statements which support the occurrence of nicotine dependence during the Veteran's active duty service.  There is no evidence the Veteran started smoking while on active duty and there is no evidence to show he even smoked at all while on active duty.  
In support of this conclusion, that there is no evidence to support a finding that the Veteran had nicotine dependence while on active duty, Dr. S cited to the Veteran's November 1968 separation examination.  During this physical examination, the Veteran marked that he was in good health.  There were no reports, allegations, or observations of a chronic cough, shortness of breath, and a chest x-ray showed normal findings. 

Therefore, based on the available medical evidence, and a review of the March 2004 and August 2015 medical opinions, Dr. S concluded that "it would be resorting to speculation" to conclude that the Veteran had a nicotine dependence disorder while on active duty and that this dependence was subsequently the proximate cause of the Veteran's death. The Board finds this VA examiner's opinion is entitled to significant probative weight, as it is based upon a thorough and complete review of the claims file, considers lay statements recorded by the Veteran in submissions to the VA and to medical examiners, and considered findings and rationale of the March 2004 and August 2015 medical opinions. 

Furthermore, the Board notes the Dr. S provided a complete rationale for why speculation would occur.  See Jones v. Shinseki, 23 Vet. App. 382, 390, 91 (2010).  Specifically, the VA examiner explained that the objective and competent medical evidence of record showed no evidence of a smoke during the Veteran's active duty service.  Rather, as Dr. S emphasizes, there is no reported history of smoking until 11 years after the Veteran separated from his military service.  See June 1979 VA Examination.  Therefore, the Board gives this opinion significant probative weight.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

The April 2016 medical opinion constitutes competent and persuasive medical evidence as to whether the Veteran developed a nicotine dependence disorder during his active military service.  The unfavorable opinion rendered by Dr. S was done so following a thorough review of the Veteran's claims file, and all medical records, and the medical opinions of the March 2004 and August 2015 medical examiners.  Furthermore, Dr. S supported his conclusion with a reasoned analysis, with citations to relevant findings in the medical records.  Therefore, the Board finds the April 2016 medical opinion to be competent and probative and entitled to significant weight. 

The Board further finds the overall medical evidence does not establish, or otherwise suggest, the Veteran's service connected disabilities either caused or contributed to his death.  Indeed, as discussed in the Board's January 2016 Decision, the competent and probative medical evidence of record does not suggest the Veteran's service-connected anxiety neurosis disability, to include his medications, caused or contributed to his death.  See Medical opinions dated March 2004 and August 2015; see also January 2016 Board Decision.  

Based on all the foregoing, there is simply no persuasive and competent medical evidence which suggests the Veteran developed a nicotine dependence disorder during his period of active duty service.  Additionally, the competent medical evidence of record does not establish that the Veteran's service-connected anxiety neurosis disability caused or contributed to the Veteran's death.  Accordingly, the Board finds that the preponderance of the evidence is against the Appellant's claim for service connection.  As the evidence is against the Appellant's claim, there is no reasonable doubt to resolve in her favor.  Therefore, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


